                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

              Plaintiff/Respondent,



v.                                                         No. CV 16-00622 JCH/KRS
                                                           No. CR 12-02836 JCH

PERMANUEL CASTILLO,

              Defendant/Movant.



       MEMORANDUM OPINION AND ORDER OVERRULING OBJECTIONS
       AND ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS AND
                     RECOMMENDED DISPOSITION

       THIS MATTER is before the Court under 28 U.S.C. § 636(b)(1) on the Magistrate Judge’s

Proposed Findings and Recommended Disposition (Doc. 15) and on Movant Permanuel Castillo’s

Objections to the Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc. 20).

The Court overrules Movant’s Objections and adopts the Magistrate Judge’s Proposed Findings

and Recommended Disposition.

                           1. Factual and Procedural Background

       Movant Permanuel Castillo was charged with (1) Assault with a Dangerous Weapon, in

violation of 18 U.S.C. §§ 1153 and 113(a)(3), (2) Assault Resulting in Serious Bodily Injury, in

violation of 18 U.S.C. §§ 1153 and 113(a)(6), and (3) Use of a Firearm During a Crime of

Violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii). (CR Doc. 14). On April 13, 2013, Movant

entered into a Plea Agreement, pleading guilty to the charge of Use of a Firearm During a Crime



                                               1 
                                                 
of Violence. (CR Doc. 31). The Plea Agreement contained an appeal waiver, stating that Castillo

was knowingly waiving his right to appeal his conviction and sentence and any collateral attack to

the conviction or sentence other than on the issue of ineffective assistance of counsel. (CR Doc.

31 at 6). Castillo was sentenced to a term of 120 months as to Court 3 and the remaining counts

were dismissed on motion by the United States. (CR Doc. 39). The Court also imposed a term of

5 years of supervised release. (CR Doc. 39 at 3).

       Movant filed his Motion to Correct Sentence Pursuant to 28 U.S.C. § 2255 on June 21,

2016. (CV Doc. 1; CR Doc. 41). In his § 2255 Motion, Movant Castillo contended that his 120-

month sentence for use of a firearm during a crime of violence, in violation of § 924(c), is

unconstitutional because his predicate offenses of assault with a deadly weapon and assault

resulting in serious bodily injury no longer qualify as crimes of violence following the holding of

Johnson v. United States, ___ U.S. ___, 135 S.Ct. 2551 (2015). The United States filed its

Response to Castillo’s § 2255 Motion on August 29, 2016. (CV Doc. 6, CR Doc. 47). The United

States raised Castillo’s waiver of collateral review in the Plea Agreement and procedural default

based on Castillo’s failure to raise the issues on appeal. (CV Doc. 6 at 2-5, 16-22; CR Doc. 47 at

2-5, 26-22). The United States also contended that Johnson does not extend to § 924(c) and

Castillo’s convictions constitute crimes of violence under the “force” clause of § 924(c) rather than

the residual clause. (CV Doc. 6 at 5-16; CR Doc. 47 at 5-16). Movant Castillo filed his Reply to

the United States’ Response on December 13, 2016. (CV Doc. 13; CR Doc.54).

       The case was referred to the Magistrate Judge for proposed findings and a recommended

disposition under 28 U.S.C. § 636(b)(1). (CV Doc. 14). The Magistrate Judge entered the

Proposed Findings and Recommended Disposition on March 10, 2017. (CV Doc. 15; CR Doc.

55) (“PFRD”). In the PFRD, the Magistrate Judge found:



                                                 2 
                                                   
        (1) that Castillo had shown cause and prejudice sufficient to overcome failure to file a

direct appeal and his § 2255 Motion is not barred by procedural default (CV Doc. 15 at 7; CR Doc.

55 at 7);

        (2) that the waiver of collateral review in the Plea Agreement is enforceable and Castillo’s

§ 2255 claims are barred by the waiver (CV Doc. 15 at 9; CR Doc. 55 at 9);

        (3) that the Court need not reach the question of whether the U.S. Supreme Court’s ruling

in Johnson extends to § 924(c) (CV Doc. 15 at 11; CR Doc. 55 at 11); and

        (4) that Castillo’s convictions for assault with a dangerous weapon under § 113(a)(3) and

assault resulting in serious bodily injury under § 113(a)(6) constitute crimes of violence under §

924(c)(3)(A)’s force clause and without resort to § 924(c)(3)(B)’s residual clause (CV Doc. 15 at

15; CR Doc. 55 at 15). The Magistrate Judge recommended enforcing the waiver and dismissing

Castillo’s § 2255 Motion on that basis or, alternatively, denying the Motion on the grounds that

Defendants’ assault charges constitute crimes of violence under § 924(c)(3)(A)’s force clause.

(CV Doc. 15 at 15; CR Doc. 55 at 15). In the PFRD, the Magistrate Judge notified the parties of

their right to file written objections within fourteen (14) days after service of the PFRD and advised

that filing of written objections was necessary to preserve any issue for further appellate review of

the PFRD. (CV Doc. 15 at 1, nt. 1; CR Doc. 55 at 1, nt. 1).

        Following an extension of time, Movant Castillo filed Petitioner’s Objects to the Magistrate

Judge’s Proposed Findings and Recommended Disposition on May 24, 2017. (CV Doc. 20; CR

Doc. 58). Castillo objected to the Magistrate Judge’s finding that the Plea Agreement waiver of

collateral review should be enforced on the grounds that enforcement of the postconviction waiver

would allow his fundamentally unfair sentence to stand and result in a miscarriage of justice. (CV

Doc. 20 at 1-3, ¶¶ 1-4; CR Doc. 58 at 1-3, ¶¶ 1-4). Castillo also objected to the Magistrate Judge’s



                                                  3 
                                                    
finding that Castillo’s assault offenses constitute crimes of violence under the force clause of §

924(c)(3)(A) and that he was sentenced without resort to the residual clause of § 924(c)(3)(B).

(CV Doc. 20 at 3-7, ¶¶ 5-8; CR Doc. 58 at 3-7, ¶¶ 5-8). The United States did not object to the

PFRD.

            2. Legal Standards Governing Objections to the Magistrate Judge’s
                     Proposed Findings and Recommended Disposition

        Under 28 U.S.C. § 636(b)(1)(C), the Court conducts a de novo review of any objections to

the Magistrate Judge’s PFRD. To resolve an objection to the PFRD, the Court “must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to. The

district judge may accept, reject, or modify the recommended disposition; receive further evidence;

or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). A party’s

objections to the PFRD must be “both timely and specific to preserve an issue for de novo review

by the district court or for appellate review.” United States v. 2121 E. 30th St., 73 F.3d 1057, 1060

(10th Cir. 1996). An objection must be sufficient to focus the Court on the factual and legal issues

actually in dispute. Id. at 1060. Issues raised for the first time in an objection to the PFRD are

deemed waived. Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996).

        The Court finds that Movant Castillo’s Objections were timely filed within the extension

of the deadline granted by the Court. The Court also finds that Castillo’s objections are sufficiently

specific to preserve the factual and legal issues for de novo review by the Court.

                      3. De Novo Review of Movant Castillo’s Objections

        A. Enforcement of the Postconviction Waiver of Collateral Review:

        Castillo objects to enforcement of the waiver of collateral review in his Plea Agreement on

the grounds that enforcement will result in a miscarriage of justice. (CV Doc. 20 at 1-3; CR Doc.

58 at 1-3). In general, a knowing and voluntary waiver of § 2255 rights in a plea agreement is

                                                  4 
                                                    
enforceable. United States v. Cockerham, 237 F.3d 1179, 1183 (10th Cir. 2001). The Court

considers, however, whether enforcing the waiver will result in a “miscarriage of justice.” United

States v. Hahn, 359 F.3d 1315, 1327 (10th Cir. 2004). To constitute a miscarriage of justice, the

claimed error must go to the lawfulness of the plea waiver, not to the lawfulness of the sentence.

Hahn, 359 F.3d at 1327 (miscarriage of justice exists “where the waiver is otherwise unlawful.”

(emphasis added)).     The Tenth Circuit has indicated that a Johnson-based sentencing challenge

would not entail a miscarriage of justice. See United States v. Frazier-LeFear, 665 F. App’x 727,

731-33 (10th Cir. 2016). See, also, United States v. Winberg, 2018 WL 6839802 (D. Colo. 2018);

United States v. Hill, 2017 WL 1955327 (D. Kan. 2017); United States v. Mannie, 2017 WL

6999995 (W.D. Okla. 2017); Acosta-Perez v. United States, 2017 WL 3084399 (D. Utah 2017).

       In this case, Castillo agreed to relinquish his right to collaterally attack any sentence

imposed in accordance with this Rule 11(c)(1)(C) plea agreement, which includes any challenge

under Johnson. Castillo’s challenge to the use of assault offenses as predicate crimes of violence

under § 924(c) is a challenge to the lawfulness of his sentence, not to the lawfulness of his waiver.

Hahn, 359 F.3d at 1327. As such, it does not support a finding that enforcement of the waiver

would result in a miscarriage of justice. Id. Castillo entered into his post-conviction waiver

knowingly and voluntarily, and although the Supreme Court changed the law in Johnson, this

change did not render defendant’s waiver itself unlawful. Frazier-LeFear, 665 F. App’x at 731-

33. Accordingly, the Court overrules Castillo’s objection and concludes that the post-conviction

waiver of collateral review in Castillo’s Plea Agreement is enforceable.

       However, the Court need not rest its decision on Castillo’s waiver of collateral review.

Even if the postconviction waiver should not be enforced, Castillo is not eligible for relief in this

case because, as set out, below, Castillo’s convictions for assault with a dangerous weapon under



                                                 5 
                                                   
§ 113(a)(3) and assault resulting in serious bodily injury under § 113(a)(6) constitute crimes of

violence under § 924(c)(3)(A)’s force clause and without resort to § 924(c)(3)(B)’s residual clause.

       B. Johnson Does Not Invalidate Castillo’s § 924(c) Sentence.

       Castillo also objects to the Magistrate Judge’s PFRD on the grounds that the Johnson

decision invalidates the residual clause of 18 U.S.C. § 924(c)(3) and his assault offenses do not

have as an element the use of physical force and do not constitute crimes of violence under §

924(c)’s force clause. (CV Doc. 20 at 3-8; CR Doc. 58 at 3-8). The Court concludes that the

holding in Johnson does not extend to § 924(c) and, even if it did invalidate the residual clause of

§ 924(c), the § 113(a) assault offenses constitute crimes of violence under the force clause and

Castillo was sentenced without resort to the residual clause.

               1. Application of Johnson to § 924(c). In Johnson, the Supreme Court held that

the residual clause of the Armed Career Criminal Act (“ACCA”) is impermissibly vague and

imposing an increased sentence under the residual clause of 18 U.S.C. § 924(e)(2)(B) violates the

Constitution’s guarantee of due process. 135 S.Ct. at 2562-2563. The question of whether

Johnson applies to invalidate the residual clause language of § 924(c)(3)(B) is an unsettled

question. In Johnson, the Supreme Court indicated that its ruling did not place the language of

statutory provisions like the § 924(c)(3)(B) residual clause in constitutional doubt. 135 S.Ct. at

2561. The lower courts divided on the question of application of the Johnson ruling to § 924(c)

and similarly-worded provisions, but a majority of courts have held that the ruling in Johnson did

not invalidate the residual clause of § 924(c). See United States v. Taylor, 814 F.3d 340, 375-79

(4th Cir. 2016)( declining to find § 924(c) void for vagueness); In re Smith, ___ F.3d ___, 2016

WL 3895243 at *2-*3 (11th Cir. 2016) (noting the issue but not deciding it in the context of an




                                                 6 
                                                   
application for permission to file a second or successive § 2255 motion). The Court concludes

that the Johnson holding does not apply to invalidate Castillo’s sentence under § 924(c).1

               2. Assault Offenses as Crimes of Violence. However, even if the ruling in

Johnson did extend to § 924(c), Castillo would still not be eligible for relief because Castillo’s

predicate assault offenses constitute crimes of violence under the force clause and without resort

to the residual clause. In Johnson, the Supreme Court held that the residual clause of the Armed

Career Criminal Act (“ACCA”) is impermissibly vague and imposing an increased sentence under

the residual clause of 18 U.S.C. § 924(e)(2)(B) violates the Constitution’s guarantee of due

process. 135 S.Ct. at 2562-2563. Under the ACCA, a defendant convicted of being a felon in

possession of a firearm faces more severe punishment if he has three or more previous convictions

for a “violent felony.” 18 U.S.C. § 924 (e)(2)(B). The Act defines “violent felony” to mean:

               “any crime punishable by imprisonment for a term exceeding one
               year . . . that—

                       (i) has as an element the use, attempted use, or threatened
               use of physical force against the person of another; or

                      (ii) is burglary, arson, or extortion, involves the use of
               explosives, or otherwise involves conduct that presents a serious
               potential risk of physical injury to another.”

       18 U.S.C. § 924(e)(2)(B) (emphasis added). The Johnson Court struck down the italicized

residual clause language of § 924(e)(2)(B)(ii) as unconstitutionally vague. 135 S.Ct. at 2555-2563.

The language of § 924(e)(2)(B)(i), which defines “violent felony” to mean a crime that “has as an

element the use, attempted use, or threatened use of physical force,” is commonly referred to as

                                                                                               
1
  The question of the constitutional validity of the residual clause in § 924(c) is pending before the
Supreme Court in United States v. Davis, U.S. Supreme Court Docket No. 18-431 (cert. granted
and case pending). The Court expresses no opinion as to whether, in a successive motion filed
under § 2255, Movant Castillo might be eligible for relief under any decision in United States v.
Davis.
        

                                                               7 
                                                                 
the “element” or “force” clause. The “enumerated” clause is the language of § 924(e)(2)(B)(ii)

that lists the crimes of burglary, arson, extortion, or the use of explosives as violent felonies. The

Supreme Court expressly stated that its holding with respect to the residual clause does not call

into question application of the Act to the four enumerated offenses or the remainder of the

definition of a violent felony in § 924(e)(2)(B). 135 S.Ct. at 2563. Therefore, the Johnson decision

has no application to sentences enhanced under the force or element clause of § 924(e)(2)(B)(i) or

the enumerated clause of § 924(e)(2)(B)(ii).

       In 2010, the Supreme Court interpreted the “physical force” requirement of the force clause

of § 924(e)(2)(B) to require “violent force—that is, force capable of causing physical pain or injury

to another person.” Johnson v. United States 559 U.S. 133, 140 (2010) (“Johnson I”). The Tenth

Circuit has consistently held that assault crimes, such as assault with a dangerous weapon and

assault resulting in serious bodily injury as offenses meeting the “physical force” requirement.

Recently, in United States v. Maldonado-Palma, 839 F.3d 1244 (10th Cir. 2016), the Tenth Circuit

held that New Mexico aggravated assault with a deadly weapon was categorically a crime of

violence under the Guidelines' force clause, even where the underlying assault was committed

through use of insulting language. Conviction under the statute required proof that the defendant

used a weapon capable of producing death or great bodily harm in committing the assault. Id. at

1250. Thus, assault with a deadly weapon “necessarily threatens the use of physical force.” Id.

See, also, United States v. Ramon Silva, 608 F.3d 663, 669–71 (10th Cir. 2010) (New Mexico

aggravated assault, committed by threatening or engaging in menacing conduct with a deadly

weapon, satisfies the ACCA’s force clause); United States v. Mitchell, 653 F. App’x. 639, 644–45

(10th Cir. 2016) (Oklahoma assault with a dangerous weapon satisfies the force clause of the

Guidelines, because the additional element of a deadly or dangerous weapon makes an



                                                  8 
                                                    
apprehension-causing assault a crime of violence); United States v. Taylor, 843 F.3d 1215, 1224

(10th Cir. 2016). Assault with a dangerous weapon under § 113(a)(3) requires intent to do bodily

harm and necessarily includes physical force as an element. 18 U.S.C. § 113(a)(3).

       Similarly, assault resulting in serious bodily injury under § 113(a)(6) necessarily requires

the use of physical force. Even though assault statutes can be violated without any actual physical

contact or violence against the victim, a statute criminalizing conduct that leads to substantial and

violent contact, always includes as an element the threatened use of violent force. Ramon Silva,

608 F.3d at 672 (quoting United States v. Treto-Martinez, 421 F.3d 1156, 1160 (10th Cir. 2005);

United States v. Dominguez, 479 F.3d 345, 349 (5th Cir. 2007). Under Tenth Circuit precedent,

assault with a dangerous weapon under § 113(a)(3) and assault resulting in serious bodily injury

under § 113(a)(6) are crimes of violence under § 924(c)(3)(A)’s force clause.

       In his objection, Movant Castillo relies on United States v. Perez-Vargas, 414 F.3d 1282

(10th Cir. 2005) to argue that assault offenses do not have physical force as an element and do not

constitute crimes of violence under § 924(c)’s force clause. (CV Doc. 20 at 6-7). However, the

Tenth Circuit overruled Perez-Vargas in United States v. Ontiveros, 875 F.3d 533, 538 (10th Cir.

2017). In Ontiveros, the Tenth Circuit held that the previous decisions in Perez-Vargas, 414 F.3d

at 1282, and United States v. Rodriguez-Enriquez, 518 F.3d 1191 (10th Cir. 2008), relied on

reasoning that is no longer viable in light of the Supreme Court’s decision in United States v.

Castleman, 572 U.S. 157 (2014). See Ontiveros, 875 F.3d at 536. The Ontiveros panel rejected

Perez-Vargas and other cases, which held that statutes criminalizing the result of conduct (e.g.,

bodily injury) rather than the conduct itself (e.g., the means of inflicting the injury) do not

necessarily involve the “use” of physical force. Id.; United States v. Bettcher, 911 F.3d 1040, 1047

(10th Cir. 2018).



                                                 9 
                                                   
       The Court overrules Castillo’s objections and holds that Castillo is not eligible for relief in

this case because Castillo’s convictions for assault with a dangerous weapon under § 113(a)(3)

and assault resulting in serious bodily injury under § 113(a)(6) constitute crimes of violence under

§ 924(c)(3)(A)’s force clause and without resort to § 924(c)(3)(B)’s residual clause. The Court

will deny Castillo’s Motion to Correct Sentence Pursuant to 28 U.S.C. § 2255. The Court also

finds that Movant Castillo has failed to make a showing of denial of a substantial constitutional

right and denies a Certificate of Appealability under Rule 11 of the Rules Governing Section 2255

Proceedings.

       IT IS ORDERED:

       (1) Petitioner’s Objections to the Magistrate Judge’s Proposed Findings and Recommended

Disposition filed by Movant Permanuel Castillo (CV Doc. 20; CR Doc. 58) are OVERRULED;

       (2) the Magistrate Judge’s Proposed Findings and Recommended Disposition (CV Doc.

15; CR Doc. 55) are ADOPTED as an Order of the Court;

       (3) the Motion to Correct Sentence Pursuant to 28 U.S.C. § 2255 filed by Movant

Permanuel Castillo (CV Doc. 1; CR Doc. 41) is DENIED and Judgment will be entered dismissing

the Motion with prejudice; and

       (4) a Certificate of Appealability is DENIED under Rule 11(a) of the Rules Governing

Section 2255 Proceedings.



                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 10 
                                                   
